One gets it donesm www.optiononemortgage.com Certification Regarding Compliance with Applicable Servicing Criteria 1. Option One Mortgage Corporation and its wholly owned subsidiaries, Premier Property Tax Services, LLC and First Option Asset Management Services (the "Company" or "Option One") is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of SEC Regulation AB, as of and for the 12-month period ended December 31, 2007 (the "Reporting Period"), as set forth in Appendix A hereto. The transactions covered by this report include publicly-issued asset-backed securities transactions issued on or after January 1, 2006 for which the Company acted as the master servicer or servicer during calendar 2007, involving first lien and second lien subprime residential mortgage loans, excluding loans originated and serviced by Option One and sold to Government Sponsored Enterprises such as FNMA ("Fannie Mae") and FHLMC ("Freddie Mac") (the "Platform"). 2. Except as set forth in paragraph 3 below, Option One used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the complaince with the applicable servicing criteria; 3. The criteria listed in the column titled "Inapplicable Servicing Criteria" on Appendix A hereto are inapplicable to Option One based on the activities it performs, directly or through its Vendors, with respect to the Platform; 4. Option One has complied, in all material respects, with the applicable servicing criteria as of December 31, 2007and for the Reporting Period with respect to the Platform taken as a whole, except as described on Appendix B hereto; 5. Option One has not identified and is notaware of any material instance of noncompliance by theVendors with the applicable servicing criteria as of December 31, 2007 and for the Reporting period with respect to the Platform taken as a whole; 6. Option One has not identified any material deficiency in its policies and procedures to monitor the complaince by the Vendors with the applicable servicing criteria as of December 31, 2007 and for the Reporting Period with respect to the Platform taken as a whole; and 7. Deloitte & Touche LLP, a registered public accounting firm, has issued an attestation report on Option One's assessment of compliance with the applicable servicing criteria for the Reporting Period. This ceritfication is dated March 14, 2008 Option One Mortgage Corporation /s/ Fabiola Camperi Fabiola Camperi, President /s/ Matthew Engel Matthew Engel, Senior Vice
